Citation Nr: 0407248	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had verified active service from July 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  


FINDINGS OF FACT

1.  The veteran is not shown to have hepatitis C that is 
etiologically related to active service, or due to herbicide 
exposure during service. 

2.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service, and is not due to herbicide exposure during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2003).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a December 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In an October 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The veteran's service medical records have been 
received, as have VA outpatient treatment records.  In 
addition, the veteran was provided with a VA examinations in 
January 2002.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  

In the present case, a substantially complete application was 
received in July 2001.  Thereafter, in a July 2002 rating 
decision, the veteran's claims were denied.  Only after that 
rating action was promulgated did the RO, in October 2002, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-RO decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 422.  Similarly, a claimant is 
not compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2002 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a statement of the case was provided to the appellant in 
December 2002.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the November 2003 hearing before the 
undersigned Member of the Board; service medical records; and 
VA outpatient treatment and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence including that submitted by the veteran will be 
summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
hypertension, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Hepatitis C

The veteran is seeking entitlement to service connection for 
hepatitis C, to include as a result of herbicide exposure 
during active service.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the claim 
and that service connection therefore cannot be granted.

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309(e) (2002); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  

Notably, the above herbicide presumption of service 
connection attaches only to certain diseases listed in 
3.309(e).  See 38 C.F.R. § 3.307(a)(6).  Hepatitis C is not 
included in the list of diseases required for the presumption 
of service connection to attach.  As such, the Agent Orange 
law on presumptive service connection is inapplicable to this 
case.

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of hepatitis C occurring during 
active service, the veteran's service medical records contain 
no complaints, treatment, or diagnosis of hepatitis C.  The 
veteran's induction examination did not note any existing 
tattoos.  At separation in March 1970, it was noted that the 
veteran had tattoos on his left arm and right forearm.  
Hepatitis C was not diagnosed during active service.  

With respect to evidence of a current disability, March 2001 
and June 2001 VA outpatient treatment records noted that the 
veteran had a past medical history of hepatitis B & C with 
elevated liver function.  In July 2001, it was noted that the 
veteran had liver disease due to alcohol and hepatitis C 
virus.  At his January 2002 VA examination, the veteran 
denied ever having a blood transfusion or engaging in any 
high-risk sexual activity.  He also denied any body piercing 
or tattoos.  The examiner opined that the veteran had 
hepatitis C by history with no active treatment.  Following a 
laboratory report, the examiner diagnosed the veteran with 
hepatitis C, advanced with incipient liver failure.  

With respect to an objective medical opinion linking the 
veteran's current hepatitis C to active service, the Board 
finds no opinions in the record.  In a February 2003 
statement, the veteran asserted that his hepatitis C was due 
to tattoos received during active service.  At his November 
2003 personal hearing, he again asserted that his hepatitis C 
was due to the tattoos he received during active service in 
Missouri.  He indicated that he was exposed to blood on a few 
occasions when helping injured servicemen and also reported 
having frequent sexual intercourse while in Vietnam.  

While the veteran has been diagnosed with hepatitis C, no 
medical profession has offered an opinion as to its etiology 
or commented on the veteran's active service.  During VA 
outpatient treatment from 1992 to 2001, the etiology of the 
veteran's hepatitis was not addressed.  In addition, the 
January 2002 VA examiner stated that the veteran had 
hepatitis C by history with no active treatment.  He later 
indicated that he had advanced hepatitis C with incipient 
liver failure.  However, he did not offer an opinion as to 
the etiology of the veteran's hepatitis C.  Absent such an 
opinion, service connection is not warranted and the 
veteran's claim must be denied.  

While the Board does not doubt the veteran's sincere belief 
that his hepatitis C is related to active service, it is now 
well-established that a lay person without medical training, 
such as the veteran, is not competent to opine on medical 
matters such as the cause of a claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) ["competent medical evidence" 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

2.  Hypertension

The veteran is seeking entitlement to service connection for 
hypertension.  The Board has carefully reviewed the evidence 
and statements made in support of the veteran's claim and 
finds that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the claim and that 
service connection therefore cannot be granted.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2003).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.  The Board also notes that hypertension is 
entitled to service connection when it is manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

With respect to evidence of hypertension during active 
service, the record contains no objective medical evidence of 
hypertension occurring during active service or within one 
year thereafter.  The veteran's service medical records 
contain no complaints, treatment, or diagnosis of 
hypertension.  At his December 1966 induction examination, 
the veteran's blood pressure was listed as 134/80.  On an 
April 1969 dental clinic questionnaire, the veteran asserted 
that he did not have "high or low blood pressure."  At 
separation in March 1970, the veteran's blood pressure was 
noted as 124/76.  Thus, the Board finds no evidence of 
hypertension occurring during active service or within on 
year thereafter.  

With respect to evidence of a current diagnosis of 
hypertension, the Board finds no evidence that the veteran 
currently suffers from hypertension.  At his October 1992 VA 
examination, the veteran's blood pressure was noted as being 
136/80.  During VA outpatient treatment in March 2001 and 
June 2001, his blood pressure was listed as 110/70 and 
130/86, respectively.  At his January 2002 VA examination, 
the veteran reported having a history of hypertension for 
which he took medication.  Upon examination, his blood 
pressure was noted as 130/75.  The examiner opined that the 
veteran had hypertension on an adequate treatment regimen.  
In a subsequent addendum, it was noted that the veteran's 
blood pressure was taken two additional times reading 130/75 
and 130/80.  

While the January 2002 VA examiner indicated that the veteran 
had hypertension on an adequate treatment regimen, his blood 
pressure readings do not reflect the existence of 
hypertension for VA compensation purposes.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2003).  Moreover, the 
examiner did not link the veteran's current hypertension to 
active service.

Absent evidence of hypertension during active service or 
within one year thereafter, the veteran's service connection 
claim is not warranted.  To the extent that the veteran 
contends that he has hypertension that is related to active 
service, he is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu infra. 

In short, for the reasons expressed above the Board concludes 
that while the veteran carries a current diagnosis of 
hypertension, laboratory results do not reflect hypertension 
as defined by VA.  Moreover, there is no objective medical 
evidence of hypertension during active service or within one 
year thereafter, and no physician has linked his current 
hypertension to his military service.  As such, the Board 
finds that the preponderance is against finding that the 
veteran suffers from hypertension that is related to active 
service.  The appeal is accordingly denied. 


ORDER

Service connection for hepatitis C, to include as due to 
herbicide exposure, is denied.

Service connection for hypertension is denied. 



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



